Citation Nr: 0933735	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  08-15 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from October 1960 to March 
1982.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which purported to deny a petition to 
reopen a claim for service connection for PTSD. 

However, review of the claims file reveals that the claim 
before the Board is actually an original claim for service 
connection for PTSD.  The RO had characterized a prior May 
2005 rating decision that denied such a claim as a final 
decision.  In fact, a November 2005 rating decision continued 
the denial of benefits sought, and the Veteran filed 
September 2006 correspondence seeking to "reopen" the claim 
well before expiration of the one-year timeframe when the 
November 2005 decision would have become final.  Accordingly, 
the issue has been characterized as claim on the merits.  


FINDING OF FACT

The Veteran has PTSD that is related to an in-service 
stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.  

Background and Analysis

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service. 38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a). Service 
connection may also be granted for a disease diagnosed after 
discharge, where all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f). 

The Board notes initially that, in June 2008, the RO's 
stressor verification coordinator issued a memorandum stating 
that, based on the Veteran's personnel records and 
information obtained from a National Archives database, there 
was sufficient indication that the Veteran, while stationed 
at the 432nd Combat Support Group, 13th Tactical Fighter Wing 
in Thailand, was "subjected to an air crash" involving a 
co-worker. The Veteran's reported stressor for PTSD was 
considered objectively conceded.  The matter of an in-service 
stressor having been established, the next dispositive issue 
is whether there is evidence of a current clinical diagnosis 
of PTSD that may be linked to this verified stressor. See 38 
C.F.R. § 3.304(f).  As will now be addressed, while there is 
conflicting evidence regarding a diagnosis of PTSD, the Board 
finds that the probative weight of the evidence for and 
against such a diagnosis is in approximate balance.  

VA outpatient records from the Oklahoma City VA Medical 
Center (VAMC) indicate that, in June 2003, the Veteran began 
involvement in group counseling for PTSD treatment. However, 
a January 2005 individual PTSD screening test was negative.

The report of a January 2005 evaluation by L.G., a private 
psychiatrist, states that the Veteran had been feeling 
depressed for the past several years, and reported nightmares 
and flashbacks related to experiences from service. He also 
described irritability, anxiety, difficulty in crowds and 
intermittent panic attacks. The diagnosis was PTSD, chronic, 
and major depressive disorder, recurrent, moderate.

Further records of VA outpatient treatment show, on a 
February 2006 mental health evaluation by a nurse 
practitioner, an assessment of a history of depression and 
PTSD symptoms. A May 2006 record indicates that a 
psychiatrist, on considering the Veteran's reported symptoms 
and stressors from service, diagnosed PTSD, and alcohol abuse 
in remission. The Veteran underwent individual counseling for 
the next several months. The next relevant treatment record 
is a January 2009 report indicating a positive PTSD screen. 

The Veteran underwent a July 2008 VA Compensation and Pension 
examination by a psychologist, which included a review of the 
Veteran's claims file. The VA examiner considered the 
Veteran's account of stressful events during service. The 
medical history indicated that the last instance of VA mental 
health treatment was in April 2007. The Veteran reported that 
he took an antidepressant periodically, sometimes every other 
day. He indicated that he spent his time working in his 
brother's garden, reading the newspaper, and watching 
television.  He stated that he enjoyed traveling. He also had 
friends and remained in contact with a sister in St. Louis. 
The Veteran reported that the most stressful issue for him 
was difficulty with sleep, with occasional nightmares. He 
stated that he did not think much about experiences from 
service during the day because he kept busy.  He denied any 
avoidant symptoms. He reported that his relationship with his 
wife was good. He reported some decreased appetite, but 
denied any weight change. 

On mental status examination, the Veteran's affect was 
generally euthymic. He denied any suicidal or homicidal 
ideation. He was alert and oriented in all spheres, with 
intact recent and remote memory. The Veteran was found to be 
open and articulate, and he appeared calm during the 
interview.  The diagnosis was of no psychiatric disability. 
The VA examiner further observed that no new psychiatric 
symptoms appeared in the last year. The Veteran was retired 
from the post office, and there was no impairment in his 
occupational functioning. His symptoms did not appear to be 
interfering with his social functioning at that time. He was 
able to manage his own VA benefits. He was able to manage his 
activities of daily living and personal hygiene. There was no 
need for any diagnostic tests.

Based upon the foregoing, the Board concludes that there is 
no inherent reason to favor the July 2008 VA opinion over 
that of the Veteran's private psychiatrist in January 2005.  
Both opinions appear to be based on a thorough examination of 
the Veteran, and each assessment appears to be based on the 
Veteran's observed symptomatology.  While the July 2008 VA 
examiner did have access to the claims file, and the private 
psychiatrist did not, this is not considered determinative in 
this case, as the Veteran's stressor has been conceded, and 
the private psychiatrist appears to have interviewed the 
Veteran thoroughly.  Moreover, the Board notes a considerable 
flaw in the July 2008 VA opinion, in that the examiner noted 
that the Veteran was taking an anti-depressant periodically, 
but did not discuss the impact of this on his current 
presentation.  While this might not be significant in 
establishing a rating for PTSD, where, as here, the examiner 
is concluding that a diagnosis is not supported based on his 
current symptomatology, the fact that the Veteran continues 
to take medication for depression argues against the 
examiner's conclusion.  

In sum, the Board finds that the medical evidence on the 
question of a current diagnosis of PTSD is in approximate 
balance.  As such, the benefit of the doubt must go to the 
Veteran.  As the evidence confirms a current diagnosis of 
PTSD that is related to a confirmed stressor, the criteria 
for service connection for PTSD are met.  


ORDER

Service connection for PTSD is granted.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


